OPINION.
Per Curiam.
The construction of the clause of the lease in question was considered by Stiness, J., in his opinion filed August 13, 1895, in Baxter v. City of Providence, Eq. 3996, on motion to dissolve the ex parte injunction. We adopt that opinion as the opinion of the court. The ruling of the Common Pleas Division was in accordance with the construction given to the clause in that opinion.
We think the computation of damages was correct.
New trial denied, and case remitted to the Common Pleas Division with direction to enter judgment on the verdict.